USCA11 Case: 20-14106      Date Filed: 08/16/2022   Page: 1 of 17




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                  For the Eleventh Circuit

                   ____________________

                          No. 20-14106
                    Non-Argument Calendar
                   ____________________

TROY CURRY-PENNAMON,
                             Petitioner-Appellee-Cross Appellant,
versus
SECRETARY, FLORIDA DEPARTMENT OF CORRECTIONS,
FLORIDA ATTORNEY GENERAL,


                       Respondents-Appellants-Cross Appellees.
                   ____________________

          Appeals from the United States District Court
               for the Middle District of Florida
           D.C. Docket No. 3:18-cv-01528-HLA-PDB
                    ____________________
USCA11 Case: 20-14106        Date Filed: 08/16/2022      Page: 2 of 17




2                       Opinion of the Court                 20-14106


Before WILLIAM PRYOR, Chief Judge, GRANT and BRASHER,
Circuit Judges.
PER CURIAM:
       The key issue in this appeal is whether the district court
erred when it granted Troy Curry-Pennamon, a Florida prisoner, a
writ of habeas corpus. See 28 U.S.C. § 2254. The district court va-
cated Curry-Pennamon’s conviction for attempted second-degree
murder on the ground that his appellate counsel was ineffective for
belatedly arguing on rehearing that a jury instruction was funda-
mental error. But the district court rejected Curry-Pennamon’s
claims that his trial counsel was ineffective. Because the state courts
did not unreasonably apply clearly established federal law when
they rejected Curry-Pennamon’s postconviction challenges, we af-
firm the denial of relief on his claims of ineffective trial counsel,
reverse the grant of relief on his claim of ineffective appellate coun-
sel, and remand for the district court to reinstate his conviction.
                         I. BACKGROUND
       We divide the background into three parts. First, we de-
scribe Curry-Pennamon’s trial and direct appeal. Second, we de-
scribe Curry-Pennamon’s unsuccessful state postconviction chal-
lenges to trial counsel, see Fla. R. Crim. P. 3.850, and to appellate
counsel, see id. 9.141(d). Third, we describe Curry-Pennamon’s
federal habeas corpus proceeding.
          A. Curry-Pennamon’s Trial and Direct Appeal
USCA11 Case: 20-14106         Date Filed: 08/16/2022     Page: 3 of 17




20-14106                Opinion of the Court                          3

       In July 2013, a Florida court tried Curry-Pennamon on
charges of attempted first-degree murder and of carrying a con-
cealed weapon. Victim Jacquan Holloway and his coworkers at
Walmart testified that Holloway became angry when his girlfriend
and Curry-Pennamon, who were also Walmart employees, flirted
on the job. Holloway testified that he argued with Curry-Penna-
mon inside Walmart and later in its parking lot, where Holloway
threatened to “whip [Curry-Pennamon’s] a**” and punched Curry-
Pennamon, who fell to the ground.
      Curry-Pennamon testified that he armed himself with a gun
he kept in his glove compartment after seeing Holloway walk into
the parking lot. An outdoor surveillance video camera recorded
Curry-Pennamon exit his vehicle and yell at Holloway. Holloway
approached and then punched Curry-Pennamon, who fell to the
ground and drew his gun. Curry-Pennamon testified that he stood
up, chased, and shot at Holloway because it did not “register” that
Holloway was running away. Curry-Pennamon testified that Hol-
loway “could have” turned and harmed him.
        After the state rested its case, and again at the end of all the
evidence, defense counsel moved, without success, for a judgment
of acquittal on both charges. Counsel argued that, as an employee
at his place of business, Curry-Pennamon was not required to have
a permit to carry a concealed weapon. See Fla. Stat. § 790.25(3)(n).
The trial court ruled that Curry-Pennamon did not qualify for the
exception because he wielded his gun outside of and not in defense
of Walmart.
USCA11 Case: 20-14106         Date Filed: 08/16/2022     Page: 4 of 17




4                       Opinion of the Court                  20-14106

       The trial court instructed jurors to consider all the circum-
stances in determining whether Curry-Pennamon’s use of deadly
force was justifiable. The trial court stated that “[a] person is justi-
fied in using deadly force if he reasonably believes that such force
is necessary to prevent imminent death or great bodily harm to
himself or another or the imminent commission of an aggravated
assault upon—against himself or another.” It instructed the jurors,
“In deciding whether [Curry-Pennamon] was justified in the use of
deadly force, . . . [to] judge him by the circumstances by which he
was surrounded at the time the force was used” and that “[b]ased
upon appearances, [he] must have actually believed the danger was
real.” The trial court also instructed the jury about the right to
stand one’s ground if faced with imminent injury:
       If the defendant was not engaged in an unlawful ac-
       tivity and was attacked in any — in any place where
       he had a right to be, he had no duty to retreat and he
       had the right to stand his ground and meet force with
       force, including deadly force, if he reasonably be-
       lieved that it was necessary to do so to prevent death
       or great bodily harm to himself or another or to pre-
       vent the commission of a forcible felony.
Finally, the trial court instructed the jurors that “[c]arrying
a concealed weapon constitutes unlawful activity.”
       The jury found Curry-Pennamon guilty of attempted sec-
ond-degree murder, as a lesser-included offense of attempted first-
degree murder, and of carrying a concealed weapon. The trial
court sentenced Curry-Pennamon to 25 years of imprisonment for
USCA11 Case: 20-14106        Date Filed: 08/16/2022      Page: 5 of 17




20-14106                Opinion of the Court                         5

attempted murder and to a concurrent term of five years of impris-
onment for his firearm offense.
       On direct appeal, appellate counsel succeeded in having
Curry-Pennamon’s firearm conviction reversed. Curry-Pennamon
v. State, 159 So. 3d 158 (Fla. Dist. Ct. App. 2015). The First District
Court of Appeals ruled that Curry-Pennamon had been entitled to
a judgment of acquittal based on the place-of-business exception,
Fla. Stat. § 790.25(3)(n). 159 So. 3d at 159–60. The appellate court
summarily rejected Curry-Pennamon’s two challenges to his at-
tempted murder conviction. Id. at 159. Curry-Pennamon argued
that the trial court gave conflicting jury instructions on the duty to
retreat—instructing that he had to exhaust all means of escape be-
fore using deadly force and that he had no duty to retreat—which
confused the jury and negated his only defense. Curry-Pennamon
also argued that the trial court failed to instruct the jury that self-
defense was a defense to attempted second-degree murder.
       Appellate counsel petitioned for rehearing. Counsel argued,
for the first time, that fundamental error occurred when the trial
court instructed the jury that carrying a concealed gun was unlaw-
ful and that Curry-Pennamon had a duty to retreat when he carried
the gun lawfully. The State responded that Curry-Pennamon could
not raise an unpreserved issue on rehearing. The State also argued
that the allegedly improper jury instructions did not amount to
fundamental error because Curry-Pennamon could not have rea-
sonably believed deadly force was necessary when he shot the vic-
tim as he ran away. The appellate court summarily denied the
USCA11 Case: 20-14106        Date Filed: 08/16/2022      Page: 6 of 17




6                       Opinion of the Court                 20-14106

petition. Curry-Pennamon v. State, No. 1D13-4327 (Fla. Dist. Ct.
App. Mar. 25, 2015).
    B. Curry-Pennamon’s Unsuccessful State Postconviction Filings
       Curry-Pennamon moved for postconviction relief and ar-
gued that trial counsel was ineffective for failing to request two jury
instructions. See Fla. R. Crim. P. 3.850. First, Curry-Pennamon ar-
gued that counsel should have requested a jury instruction on the
place-of-business exception and objected to the instruction that car-
rying a concealed weapon was an unlawful activity because it ne-
gated his self-defense argument. Second, Curry-Pennamon argued
that his counsel should have requested a special instruction that he
could arm himself due to prior threats by Holloway. The State op-
posed the motion.
        The state postconviction court denied Curry-Pennamon’s
motion. The court ruled that counsel was not required to request
an instruction on an exception that the trial court twice ruled did
not apply to the facts of the case. The court also ruled that counsel’s
failure to request a prior-threats instruction did not prejudice
Curry-Pennamon because the jury was instructed to consider all
circumstances to determine whether the use of deadly force was
justifiable.
       Next, Curry-Pennamon petitioned the First District Court of
Appeal for postconviction relief based on ineffective assistance of
appellate counsel. See Fla. R. Crim. P. 9.141(d). Curry-Pennamon
argued that appellate counsel failed timely to challenge the faulty
USCA11 Case: 20-14106        Date Filed: 08/16/2022      Page: 7 of 17




20-14106                Opinion of the Court                         7

jury instruction on carrying a concealed firearm. The appellate
court summarily denied Curry-Pennamon’s postconviction peti-
tion. Curry-Pennamon v. State, 197 So. 3d 45 (Fla. Dist. Ct. App.
2016).
               C. Federal Habeas Corpus Proceeding
       Curry-Pennamon petitioned for a writ of habeas corpus on
four grounds. 28 U.S.C. § 2254. First, Curry-Pennamon reasserted
that trial counsel should have requested jury instructions on the
place-of-business exception and on prior threats. Next, Curry-Pen-
namon argued, for the first time, that his trial counsel should have
requested an instruction that he could stand his ground and use
deadly force as “necessary to prevent imminent death or great bod-
ily harm,” see Fla. Stat. § 776.012(1), regardless of whether he was
engaged in an unlawful activity. And Curry-Pennamon argued it
did not matter the claim was procedurally defaulted because the
failure of postconviction counsel “to raise the[] claim[] in his origi-
nal Rule 3.850 motion” provided cause to excuse the default. See
Martinez v. Ryan, 566 U.S. 1 (2012). Finally, Curry-Pennamon re-
asserted that appellate counsel earlier should have challenged the
faulty instruction on carrying a concealed weapon.
        The State opposed the petition. First, the State argued that
trial counsel did not have to raise the place-of-business exception
issue a third time. Second, the State argued that Curry-Pennamon
lacked cause to excuse his procedural default because his argument
for trial counsel to request an instruction on section 776.012 was
not substantial. See id. Alternatively, the State argued that trial
USCA11 Case: 20-14106        Date Filed: 08/16/2022     Page: 8 of 17




8                      Opinion of the Court                 20-14106

counsel’s inaction was harmless because Curry-Pennamon “was
still accorded the protections of the Stand Your Ground law.”
Third, the State argued that appellate counsel exercised reasonable
professional judgment by arguing that the jury instructions were
confusing, internally conflicting, and negated Curry-Pennamon’s
theory of self-defense.
        The district court rejected Curry-Pennamon’s claims that
trial counsel was ineffective, but it issued the writ on his claim in-
volving appellate counsel. The district court reasoned that appel-
late counsel was deficient in waiting until rehearing to raise the
strongest challenge to Curry-Pennamon’s attempted second-de-
gree murder conviction, which resulted in the motion being denied
on procedural grounds instead of being entertained on the merits.
And the district court reasoned that appellate counsel’s error prej-
udiced Curry-Pennamon because the jury would not have con-
victed him without the erroneous instruction that “painted [him]
as a non-law-abiding citizen who had a duty to retreat.” The district
court refused to defer to the decision of the state court because it
did not cite Strickland v. Washington, 466 U.S. 668 (1984), and, in
the alternative, for unreasonably applying Strickland.
       Both the State and Curry-Pennamon appealed. We granted
Curry-Pennamon a certificate of appealability to address his claims
that his trial counsel was ineffective. See 28 U.S.C. § 2253(c).
                   II. STANDARD OF REVIEW
       We review de novo the grant or denial of a petition for a
USCA11 Case: 20-14106         Date Filed: 08/16/2022     Page: 9 of 17




20-14106                Opinion of the Court                          9

writ of habeas corpus. Reed v. Sec’y, Fla. Dep’t of Corr., 767 F.3d
1252, 1260 (11th Cir. 2014). The Antiterrorism and Effective Death
Penalty Act “imposes a highly deferential standard for evaluating
state-court rulings.” Id. at 1261 (quoting Renico v. Lett, 559 U.S.
766, 773 (2010)). A state prisoner is entitled to a writ of habeas cor-
pus only if the state court reached a decision that “involved an un-
reasonable application of . . . clearly established Federal law.” 28
U.S.C. § 2254(d)(1). That is, the state court must have “identifie[d]
the correct governing legal principle from the Supreme Court’s de-
cisions but unreasonably applie[d] that principle to the facts of the
prisoner’s case.” Reed, 767 F.3d at 1260 (internal quotation marks
omitted and alterations adopted). “[A]n unreasonable application
of . . . [a Supreme Court decision] must be objectively unreasona-
ble, not merely wrong; even clear error will not suffice.” White v.
Woodall, 572 U.S. 415, 419 (2014) (internal quotation marks omit-
ted). The prisoner “must show that the state court’s ruling on the
claim . . . was so lacking in justification that there was an error well
understood and comprehended in existing law beyond any possi-
bility for fairminded disagreement.” Harrington v. Richter, 562
U.S. 86, 103 (2011).
                          III. DISCUSSION
      Both the State and Curry-Pennamon challenge the judg-
ment of the district court. The State argues that the district court
gave no deference to the decision of the state court that appellate
counsel did not render ineffective assistance. Curry-Pennamon ar-
gues that trial counsel was ineffective for failing to request jury
USCA11 Case: 20-14106       Date Filed: 08/16/2022     Page: 10 of 17




10                     Opinion of the Court                 20-14106

instructions on the place-of-business exception, prior threats, and
the state stand-your-ground law.
       Curry-Pennamon must “[s]urmount[] . . . [a] high bar” to
overcome the presumption that his trial counsel performed ade-
quately. See Richter, 562 U.S. at 105. Not only must Curry-Penna-
mon prove that his trial counsel committed an error that was “so
serious as to deprive [him] of a fair trial,” Strickland, 466 U.S. at
687, he also must overcome the “‘doubly deferential’ [standard that
applies] when, as here, a state court has decided that counsel per-
formed adequately.” Dunn v. Reeves, 141 S. Ct. 2405, 2410 (2021).
“[I]n more concrete terms, a federal court may grant relief only if
every fairminded jurist would agree that every reasonable lawyer
would have made a different decision.” Id. at 2411 (internal quota-
tions marks omitted and alteration adopted).
A. The District Court Erred by Rejecting the Decision of the State
 Court that Curry-Pennamon’s Claim of Ineffective Assistance of
            Appellate Counsel Failed “on the Merits.”
       Curry-Pennamon argued at trial that he shot Holloway in
self-defense. Florida law as follows allowed the use of deadly force
when justifiable:
      A person who is not engaged in an unlawful activity
      and who is attacked in any . . . place where he . . . has
      a right to be has no duty to retreat and has the right
      to stand his . . . ground and meet force with force,
      including deadly force if he . . . reasonably believes it
      is necessary to do so to prevent death or great bodily
USCA11 Case: 20-14106         Date Filed: 08/16/2022      Page: 11 of 17




20-14106                 Opinion of the Court                          11

       harm to himself . . . .
Fla. Stat. § 776.013(3) (effective Oct. 1, 2005, to June 19, 2014). The
law forbade carrying a concealed firearm without a permit, id.
§ 790.01, but it allowed a person without a permit to carry a con-
cealed firearm at his place of business, id. § 790.25(3)(n).
        When selecting what issues to raise on appeal, Curry-Penna-
mon’s appellate counsel was bound by rules of issue preservation.
In Florida, “trial counsel’s failure to object to . . . [an alleged error]
operates as a procedural bar that generally precludes appellate re-
view of such an unpreserved error.” Jimenez v. State, 167 So. 3d
497, 499 (Fla. Dist. Ct. App. 2015). “Unpreserved errors cannot suc-
cessfully be raised on appeal unless they amount to fundamental
error.” Valentine v. State, 98 So. 3d 44, 57–58 (Fla. 2012). To be
fundamental, an error must be “patent,” such that it has a “qualita-
tive effect” on the proceeding, and be “serious.” Thomas v. State,
763 So. 2d 316, 316 (Fla. 2000).
        Appellate counsel faced a difficult task in obtaining relief on
an unpreserved argument involving a jury instruction.“[F]or jury
instructions to constitute fundamental error, the error must reach
down into the validity of the trial itself to the extent that a verdict
of guilty could not have been obtained without the assistance of
the alleged error.” Garzon v. State, 980 So. 2d 1038, 1042 (Fla. 2008)
(internal quotation marks omitted). “Where the challenged jury in-
struction involves an affirmative defense, as opposed to an element
of the crime, fundamental error only occurs where a jury instruc-
tion is so flawed as to deprive defendants claiming the defense of a
USCA11 Case: 20-14106         Date Filed: 08/16/2022      Page: 12 of 17




12                       Opinion of the Court                   20-14106

fair trial.” Martinez v. State, 981 So. 2d 449, 455 (Fla. 2008) (internal
quotation marks omitted).
       To determine whether the state court unreasonably applied
clearly established federal law when it summarily rejected Curry-
Pennamon’s claim of ineffective appellate counsel, “our task is to
determine what arguments or theories could have supported the
state court’s decision, and . . . [to] deny relief if it is possible fair-
minded jurists could find that decision was not contrary to, or in-
volved an unreasonable application of” Strickland. Pinkney v.
Sec’y, Dep’t of Corrs., 876 F.3d 1290, 1298 (11th Cir. 2017). As in
Pinkney, we interpret that decision “as having been based on the
theory that while the [concealed weapon] instruction was error, it
was not fundamental error and, as a result, the direct appeal court
would not have decided that claim on the merits if appellate coun-
sel had raised the claim.” Id. at 1299.
        The state court could have concluded that the faulty jury in-
struction did not create “error so prejudicial as to vitiate the entire
trial.” See Jimenez, 167 So. 3d at 499. The state court could have
concluded that the jury would have returned the same verdict even
if instructed that Curry-Pennamon carried the firearm lawfully. Af-
ter all, Curry-Pennamon pursued and shot Holloway as he ran
away. Based on that evidence, the state court could have concluded
that the jury would have found Curry-Pennamon did not reasona-
bly believe the use of deadly force was “necessary . . . to prevent
death or great bodily harm to himself.” See Fla. Stat. § 776.013(3).
       The district court erred by refusing to defer to the decision
USCA11 Case: 20-14106        Date Filed: 08/16/2022      Page: 13 of 17




20-14106                Opinion of the Court                          13

of the state court. The district court incorrectly rejected the deci-
sion of the state court as unreasonable based on its failure to pro-
vide “an opinion . . . explaining [its] reasoning” or to cite Strickland.
See Richter, 562 U.S. at 98. The district court also erroneously re-
viewed appellate counsel’s conduct de novo. See Shinn v. Kayer,
141 S. Ct. 517, 523 (2020). We reverse the grant of the writ to Curry-
Pennamon based on ineffective appellate counsel.
  B. The State Court Reasonably Applied Strickland by Denying
  Curry-Pennamon’s Claim that Trial Counsel Should Have Re-
  quested a Jury Instruction on the Place-of-Business Exception.
          Curry-Pennamon’s claim that trial counsel was ineffective
for failing to request an instruction on the place-of-business excep-
tion fails. See Dunn, 141 S. Ct. at 2411. The state court reasonably
determined that it would have been futile for trial counsel to re-
quest a place-of-business exception instruction after the trial court
twice rejected arguments that the exception applied to Curry-Pen-
namon. See Pinkney, 876 F.3d at 1297 (“[A]n attorney will not be
held to have performed deficiently for failing to perform a futile act
. . . .”). The state court reasonably applied Strickland.




 C. The State Court Reasonably Decided that Curry-Pennamon
 Was Not Prejudiced by Trial Counsel’s Failure to Request a Jury
USCA11 Case: 20-14106        Date Filed: 08/16/2022      Page: 14 of 17




14                      Opinion of the Court                  20-14106

                    Instruction on Prior Threats.
        Fairminded jurists could also agree that trial counsel’s failure
to request a prior-threats instruction did not prejudice Curry-Pen-
namon. Trial counsel did not need to further highlight uncontested
evidence that Holloway threatened Curry-Pennamon. Meders v.
Warden, Ga. Diagnostic Prison, 911 F.3d 1335, 1354 (11th Cir.
2019) (“[I]t is not prejudicial for an attorney to fail to point out to
the jury something that is obvious from the evidence.”). And the
trial court directed the jury to consider Holloway’s threats in de-
termining whether Curry-Pennamon’s use of deadly force was jus-
tifiable. The trial court instructed the jury “[i]n deciding whether
[Curry-Pennamon] was justified in the use of deadly force . . . [to]
judge him by the circumstances by which he was surrounded at the
time the force was used.” The state court reasonably concluded
that trial counsel’s failure to request a prior-threats instruction
would not have changed the outcome of Curry-Pennamon’s trial.
See Richter, 562 U.S. at 105.
 D. Curry-Pennamon Failed to Establish Cause to Excuse His Pro-
  cedurally Defaulted Claim that Trial Counsel Should Have Re-
    quested an Instruction that His Use of Force was Justified.
       Curry-Pennamon never presented and procedurally de-
faulted his claim that his trial counsel should have requested a jury
instruction that his use of deadly force was justifiable because he
faced imminent harm even though he was engaged in an unlawful
activity, see Fla. Stat. § 776.012(1) (effective Oct. 1, 2005, to June
19, 2014). See Coleman v. Thompson, 501 U.S. 722, 735 n.1 (1991).
USCA11 Case: 20-14106       Date Filed: 08/16/2022     Page: 15 of 17




20-14106               Opinion of the Court                        15

So Curry-Pennamon could not litigate his claim in his federal ha-
beas corpus proceeding unless he could establish cause and preju-
dice to excuse his default. Id. at 750. To establish cause, Curry-Pen-
namon had to prove that his claim was “a substantial one . . . [in
that] the claim has some merit.” Martinez, 566 U.S. at 14.
       When Curry-Pennamon went to trial, a person could be im-
mune from prosecution if his use of deadly force was permitted
under sections 776.012 or 776.013 of the Florida Statutes. Fla. Stat.
§ 776.032(1). Under section 776.013, a defendant could use deadly
force to stand his ground if he was engaged in a lawful activity:
       A person who is not engaged in an unlawful activity
       and who is attacked in any other place where he or
       she has a right to be has no duty to retreat and has the
       right to stand his or her ground and meet force with
       force, including deadly force if he or she reasonably
       believes it is necessary to do so to prevent death or
       great bodily harm to himself or herself or another or
       to prevent the commission of a forcible felony.
Id. § 776.013(3). Under section 776.012, a defendant could use
deadly force to prevent imminent injury regardless of the lawful-
ness of his activity:
       [A] person is justified in the use of deadly force and
       does not have a duty to retreat if . . . [he] reasonably
       believes that such force is necessary to prevent immi-
       nent death or great bodily harm to himself or herself
       or another or to prevent the imminent commission of
       a forcible felon.
USCA11 Case: 20-14106        Date Filed: 08/16/2022      Page: 16 of 17




16                      Opinion of the Court                  20-14106

Id. § 776.012(1).
        Three months before Curry-Pennamon’s trial, the Second
District Court of Appeals certified a question to the Florida Su-
preme Court asking it to decide whether a defendant engaged in an
unlawful activity could be immune from prosecution under section
776.012(1). Little v. State, 111 So. 3d 214, 222–23 (Fla. Dist. Ct. App.
2013). The court in Little held that a felon in possession of a firearm
at the time of the shooting could not avoid prosecution under sec-
tion 776.013 but could do so under section 776.012(1). Id. at 218–
22. But the court acknowledged that its decision potentially con-
flicted with a decision of the Fourth District Court of Appeals that
a felon in possession of a firearm at the time of the shooting could
not be immune from prosecution under section 776.013. State v.
Hill, 95 So. 3d 434, 434 (Fla. Dist. Ct. App. 2012). Although the state
supreme court never answered the question, effective June 20,
2014, amended section 776.012 provides that a person is justified in
using deadly force only if he is not engaged in criminal activity, Fla.
Stat. § 776.012(2).
      The uncertainty as to section 776.012(2) at the time of
Curry-Pennamon’s trial established that his claim of ineffective trial
counsel was not substantial and did not provide cause to excuse his
procedural default. See Martinez, 566 U.S. at 14. Trial counsel
could not predict whether Curry-Pennamon could justify his use of
deadly force when, according to the trial court, he had been en-
gaged in the unlawful activity of carrying a concealed weapon
without a permit. See Rambaran v. Sec’y, Dep’t of Corr., 821 F.3d
USCA11 Case: 20-14106        Date Filed: 08/16/2022     Page: 17 of 17




20-14106                Opinion of the Court                        17

1325, 1334 (11th Cir. 2016) (“[W]e have held many times that rea-
sonably effective representation cannot and does not include a re-
quirement to make arguments based on predictions of how the law
may develop.”). So trial counsel was not ineffective in failing to re-
quest a jury instruction based on section 776.012(1). See Brewster
v. Hetzel, 913 F.3d 1042, 1057 (11th Cir. 2019) (“It is not ineffective
assistance for counsel to fail to make an objection or motion that
depends on the future development of the law.”).
                         IV. CONCLUSION
       We AFFIRM in part, REVERSE in part, and REMAND for
the district court to reinstate Curry-Pennamon’s conviction.